
	

113 HR 2373 IH: Jumpstarting Our Business Sector Act of 2013
U.S. House of Representatives
2013-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2373
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2013
			Mr. Broun of Georgia
			 (for himself, Mr. Westmoreland,
			 Mr. Chabot,
			 Mr. Lamborn,
			 Mr. Gohmert,
			 Mr. Franks of Arizona, and
			 Mr. Long) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  individual and corporate income tax relief and to extend 100 percent bonus
		  depreciation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jumpstarting Our Business Sector Act
			 of 2013.
		2.Corporate income tax
			 rates reduced to zero
			(a)Regular
			 taxSubsection (b) of section 11 of the Internal Revenue Code of
			 1986 is amended to read as follows:
				
					(b)Amount of
				taxThe amount of the tax imposed by subsection (a) shall be 0
				percent of taxable
				income.
					.
			(b)Alternative
			 minimum taxSection
			 55(b)(1)(B)(i) of such Code is amended by striking 20 percent
			 and inserting 0 percent.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			3.Exclusion for net
			 capital gain
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 items specifically excluded from gross income) is amended by inserting before
			 section 101 the following new section:
				
					100.Exclusion for
				net capital gainGross income
				shall not include net capital
				gain.
					.
			(b)Conforming
			 amendments
				(1)Section 1 of such
			 Code is amended by striking subsection (h).
				(2)Subchapter P of
			 chapter 1 of such Code is amended by striking part I.
				(3)The table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting before the first item the following new item:
					
						Sec. 100. Exclusion for net capital
				gain..
					
				(4)The table of parts
			 for subchapter P of chapter 1 of such Code is amended by striking the item
			 relating to part I.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after the date of the
			 enactment of this Act.
			4.3-year extension of
			 bonus depreciation and 100 percent expensing for certain business
			 assets
			(a)In
			 general
				(1)Bonus
			 depreciationParagraph (2) of
			 section 168(k) of the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 January 1, 2015 in subparagraph (A)(iv) and inserting
			 January 1, 2018, and
					(B)by striking
			 January 1, 2014 each place it appears and inserting
			 January 1, 2017.
					(2)100 percent
			 expensingParagraph (5) of section 168(k) is amended to read as
			 follows:
					
						(5)Temporary 100
				percent bonus depreciationParagraph (1)(A) shall be applied by
				substituting 100 percent for 50 percent in the
				case of qualified property—
							(A)which is acquired by the taxpayer (under
				rules similar to the rules of clauses (ii) and (iii) of paragraph
				(2)(A))—
								(i)after September 8,
				2010, and before January 1, 2012, or
								(ii)after December
				31, 2012, and before January 1, 2018, and
								(B)which is placed in
				service by the taxpayer—
								(i)before January 1,
				2012 (January 1, 2013, in the case of property described in subparagraph (2)(B)
				or (2)(C)), or
								(ii)in the case of property described in
				subparagraph (A)(ii), before January 1, 2017 (January 1, 2018, in the case of
				property described in subparagraph (2)(B) or
				(2)(C)).
								.
				(b)Special rules
			 relating to election To accelerate AMT credit in lieu of bonus
			 depreciation
				(1)In
			 generalSubclause (II) of
			 section 168(k)(4)(D)(iii) of such Code is amended by striking
			 2014 and inserting 2017 .
				(2)Round 4
			 extension propertyParagraph
			 (4) of section 168(k) of such Code is amended by adding at the end the
			 following new subparagraph:
					
						(K)Special rules
				for round 4 extension property
							(i)In
				generalIn the case of round
				4 extension property, this paragraph shall be applied without regard to—
								(I)the limitation
				described in subparagraph (B)(i) thereof, and
								(II)the business
				credit increase amount under subparagraph (E)(iii) thereof.
								(ii)Taxpayers
				previously electing accelerationIn the case of a taxpayer who made the
				election under subparagraph (A) for its first taxable year ending after March
				31, 2008, a taxpayer who made the election under subparagraph (H)(ii) for its
				first taxable year ending after December 31, 2008, a taxpayer who made the
				election under subparagraph (I)(iii) for its first taxable year ending after
				December 31, 2010, or a taxpayer who made the election under subparagraph
				(J)(iii) for its first taxable year ending after December 31, 2012—
								(I)the taxpayer may
				elect not to have this paragraph apply to round 4 extension property,
				but
								(II)if the taxpayer
				does not make the election under subclause (I), in applying this paragraph to
				the taxpayer the bonus depreciation amount, maximum amount, and maximum
				increase amount shall be computed and applied to eligible qualified property
				which is round 4 extension property.
								The amounts
				described in subclause (II) shall be computed separately from any amounts
				computed with respect to eligible qualified property which is not round 4
				extension property.(iii)Taxpayers not
				previously electing accelerationIn the case of a taxpayer who neither made
				the election under subparagraph (A) for its first taxable year ending after
				March 31, 2008, nor made the election under subparagraph (H)(ii) for its first
				taxable year ending after December 31, 2008, nor made the election under
				subparagraph (I)(iii) for any taxable year ending after December 31, 2010, nor
				made the election under subparagraph (J)(iii) for its first taxable year ending
				after December 31, 2012—
								(I)the taxpayer may
				elect to have this paragraph apply to its first 3 taxable years ending after
				December 31, 2013, and each subsequent taxable year, and
								(II)if the taxpayer
				makes the election under subclause (I), this paragraph shall only apply to
				eligible qualified property which is round 4 extension property.
								(iv)Round 4
				extension propertyFor purposes of this subparagraph, the term
				round 4 extension property means property which is eligible
				qualified property solely by reason of the extension of the application of the
				special allowance under paragraph (1) pursuant to the amendments made by
				section 4(a)(1) of the Jumpstarting Our
				Business Sector Act of 2013 (and the application of such
				extension to this paragraph pursuant to the amendment made by section 4(b)(1)
				of such
				Act).
							.
				(3)Conforming
			 amendments
					(A)The heading for subsection (k) of section
			 168 of such Code is amended by striking January 1, 2014 and
			 inserting January 1,
			 2017.
					(B)The heading for
			 clause (ii) of section 168(k)(2)(B) of such Code is amended by striking
			 pre-January 1,
			 2014 and inserting pre-January 1, 2017.
					(C)Subparagraph (C) of section 168(n)(2) of
			 such Code is amended by striking January 1, 2014 and inserting
			 January 1, 2017.
					(D)Subparagraph (D)
			 of section 1400L(b)(2) of such Code is amended by striking January 1,
			 2014 and inserting January 1, 2017.
					(E)Subparagraph (B)
			 of section 1400N(d)(3) of such Code is amended by striking January 1,
			 2014 and inserting January 1, 2017.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2013, in taxable years ending after such
			 date.
			5.Repeal of estate
			 and gift taxes
			(a)In
			 generalSubtitle B of the
			 Internal Revenue Code of 1986 (relating to estate, gift, and
			 generation-skipping taxes ) is hereby repealed.
			(b)Effective
			 dateThe repeal made by
			 subsection (a) shall apply to estates of decedents dying, gifts made, and
			 generation-skipping transfers made after the date of the enactment of this
			 Act.
			
